Citation Nr: 0406451	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-20 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for heart disease, 
secondary to stab wound of the chest, right ventricle.

2.  Entitlement to service connection for heart disease.  

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

4.  Entitlement to an increased rating for stab wound of the 
chest, right ventricle, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1971 to December 
1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which reopened the claim of service connection 
for heart disease, secondary to stab wound of the chest, 
right ventricle, but denied it on the merits; denied an 
increased rating for PTSD; and denied an increased rating for 
stab wound of the chest, right ventricle.  The veteran 
presented testimony on these issues at a personal hearing 
from the RO via video conference before the undersigned 
presiding in Washington, D.C., at the Board.  

In a November 2002 rating decision, service connection was 
granted for scar, stab wound of the chest, right ventricle, 
and a 10 percent rating was assigned effective July 31, 2002.  
In July and August 2003 rating decisions, service connection 
for headaches was denied.  The veteran has not initiated an 
appeal to any of those rating decisions.  

Despite the RO's decision to reopen the claim of service 
connection for heart disease, secondary to stab wound of the 
chest, right ventricle, the Board must initially consider the 
threshold question of whether new and material evidence has 
been submitted to reopen the claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

A portion of this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  In an October 1998 rating decision, the RO denied service 
connection for heart disease to include hypertension 
secondary to service-connected stab wound of the chest.  The 
veteran did not perfect his appeal.  

2.  The new evidence submitted since the RO's October 1998 
rating decision, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and therefore raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision which denied service 
connection for heart disease to include hypertension is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's October 1998 rating decision; thus, the claim of service 
connection for heart disease is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

With respect to the matter of submission of new and material 
evidence in order to reopen a previously-denied claim, which 
is applicable in the instant case, the VCAA appears to have 
left intact the requirement that an appellant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist an appellant in obtaining 
evidence necessary to substantiate the appellant's claim for 
a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 102, 
5103.  As part of the notice, VA is to specifically inform 
the claimant of which portion, if any, of the evidence is to 
be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board believes 
that with respect to the issue of new and material evidence 
here on appeal, although as discussed above VA's duty to 
assist appears to be circumscribed, the notice provisions of 
the VCAA are still applicable.  The Board notes that the 
Court has held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain to 
VA's duty to notify a claimant who had submitted a complete 
or substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  See 
Quartuccio, supra.

With respect to new and material evidence claims, which 
involves reopening a previously-denied claim, VA's statutory 
duty to assist a claimant in the development of a previously 
finally denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

In this case, the veteran was provided a VCAA letter in 
September 2002, prior to the adjudication of his claim.  
Although this notice, in pertinent part, pertained to service 
connection, this is the underlying claim.  The veteran was 
informed of the duty to notify, the duty to assist, to obtain 
records, and examinations or opinions.  The veteran was 
specifically advised of the type of evidence which would 
establish his claim.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim and notice of how his 
claim was still deficient.  He was specifically informed to 
submit additional records or seek help.  In sum, the veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that to the extent required the 
issue of whether new and material evidence has been submitted 
with respect to the claim of entitlement to service 
connection for heart disease secondary to service-connected 
stab wound of the chest, right ventricle, has been developed 
in conformity with the spirit of the VCAA.  Nevertheless, the 
Board is reopening the veteran's claim so his claim, to that 
extent, is granted and any VCAA deficiencies are therefore 
harmless and non-prejudicial.  


Background

In July 1976, a person stabbed the veteran with a kitchen 
knife.  He sustained an anterior stab wound to the chest.  
Upon surgery, it was discovered that he had a laceration of 
the right ventricle which was sutured.  Thereafter, the 
veteran complained of having chest pain, but it was thought 
to be of musculoskeletal origin rather than of cardiac 
origin.  In a May 1984 rating decision, service connection 
was granted for stab wound of the chest with laceration of 
the right ventricle.  

In April 1985, the veteran was treated at St. John Hospital 
for chest pain.  He was diagnosed as having chest pain 
syndrome.  

In September 1993, the veteran submitted a claim for service 
connection for heart disease secondary to his service-
connected stab wound of the chest, right ventricle.  

In 1994 and 1995, the veteran was seen at a VA cardiology 
clinic where he complained of having chest pain.  It was 
noted that he had atypical chest pain.  Coronary artery 
disease (CAD) was to be ruled out.  

In a July 1995 rating decision, the RO determined that the 
veteran's chest pain was unrelated to his service-connected 
stab wound of the chest, right ventricle.  However, the 
veteran was not notified of that portion of the rating 
decision.  

In September 1995, the veteran again submitted correspondence 
in which he asserted that he had heart disease secondary to 
his service-connected stab wound of the chest, right 
ventricle.  

In December 1997, the veteran was afforded a VA heart 
examination.  At that time, the claims file was reviewed.  
The veteran referred to certain medical records which were 
not in the claims file. Specifically, he referred to 1994 and 
1997 medical records of St. Joseph's Hospital, 1997 records 
of Clear Lake Hospital, and 1997 records of the Houston VA 
facility.  The examiner indicated that based on the 
information that was available at the time, it was unclear if 
the veteran had a significant heart condition.  It was 
recommended that the missing records be obtained and that the 
veteran then be afforded another VA cardiac evaluation.  

Thereafter, VA records were obtained.  Again, these records 
showed that the veteran did not have CAD.  Borderline 
ischemia was shown.  

Private records were also received.  Records from Columbia 
Clear Lake Regional Medical Center reflected diagnoses of 
hypertension and possible transient ischemic attack with soft 
signs.  However, other records revealed atypical chest pain, 
possibly secondary to gastrointestinal etiology.  

In an October 1998 rating decision, service connection was 
denied for heart disease to include hypertension as secondary 
to service-connected stab wound of the chest, right 
ventricle.  Thereafter, a notice of disagreement was received 
from the veteran and a statement of the case was issued.  He 
did not perfect his appeal by submitting a timely and 
adequate substantive appeal.  No substantive appeal was 
received at all.  

In conjunction with his current claim for service connection 
for heart disease as secondary to service-connected stab 
wound of the chest, right ventricle, private medical records 
were received from Clear Lake Neurology, Neurology 
Consultants, Healthsouth Diagnostic Center of Clear Lake, and 
Southeast Houston Cardiology.  In sum, the new records 
reflect findings consistent with ischemia and minimal CAD in 
2002.  His past significant history of the stab wound was 
noted by several physicians.  

In September 2002, the veteran was afforded a VA general 
medical examination.  At that time, the veteran reported to 
the examiner that he recently underwent heart catherization 
at the Clear Lake Hospital which revealed no blockage of any 
arteries.  However, he stated that the way they injected the 
dye into his coronary arteries resulted in cardiac arrest and 
he had to be defibrillated.  The VA examiner confirmed that 
the cardiac arrest was probably related to a reaction to the 
dye rather than to the stab wound history.  

In October 2003, the veteran presented testimony at a 
personal hearing from the RO via video conference before the 
undersigned presiding in Washington, D.C., at the Board.  At 
that time, he indicated that during service, he was stabbed 
in the heart which damaged the heart muscle around the right 
ventricle which has resulted in his current cardiac 
disabilities.  


Analysis

As noted, the veteran did not perfect an appeal to the 
October 1998 rating decision.  Thus, that decision became 
final.  38 U.S.C.A. § 7105.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

However, the legal standard of what constitutes "new and 
material" evidence was recently amended.  This amendment is 
applicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001, 
and this claim was so filed.  See 38 C.F.R. § 3.156(a).  
Although the veteran was not notified of this change in the 
regulation, his claim, as set forth below, is being reopened.  

The revised regulations require that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered new and material, and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

In this case, when the veteran's claim was finally denied in 
1998, there was a question as to whether the veteran had 
actual cardiac involvement, such as CAD.  Although he had 
borderline ischemia, his chest pain had been attributed to 
non-cardiac sources and CAD was not found at that time.  The 
new evidence submitted since the RO's October 1998 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.  Specifically, the 
current competent evidenceapparently shows that the veteran 
has ischemia and CAD.  In making those diagnoses, the records 
noted the past history of his stab wound.  

Accordingly, the Board finds that new and material evidence 
has been received since the RO's October 1998 rating 
decision; thus, the claim of service connection for heart 
disease is reopened.


ORDER

The application to reopen the claim of service connection for 
heart disease is granted.  


REMAND

With regard to the remaining issues on appeal, further 
development is necessary in compliance with VCAA.  

With regard to the issue of service connection for heart 
disease, the missing records should be obtained from St. 
Joseph's Hospital, dated in 1994 and 1997; from St. Luke's 
Hospital, dated in approximately November 1997; from Clear 
Lake Hospital; and from the Houston VA facility.  With regard 
to that service connection claim and the claim for an 
increased rating for stab wound of the chest, right 
ventricle, the veteran should be afforded a VA heart 
examination.  The examiner should state what heart disease is 
currently present.  He/she should opine if the veteran's CAD, 
ischemia, hypertension, and any other current heart disease 
is related in any way to his stab wound of the chest, right 
ventricle, which occurred in 1976.  With regard to that 
service-connected disability, the veteran is rated based on 
muscle injury affecting respiration, and is receiving the 
highest available rating of 20 percent.  The examiner should 
indicate if the veteran's stab wound of the chest, right 
ventricle is productive of any other type of impairment and, 
if so, he/she should be specific and so describe any other 
functional impairment.  

With regard to the issue of an increased rating for PTSD, 
during his hearing, the veteran stated that up until 3 months 
previously, he had been receiving regular VA psychiatric 
treatment.  During the last VA examination and the general 
medical examination, the examiners referred to treatment 
records which are not contained in the claims file, but are 
apparently available for review via computer for the 
examiners, but not for the Board.  Accordingly, the Board 
finds that the veteran's Houston VA facility psychiatric 
treatment records should also be obtained.  

Finally, the Board observes that the veteran was furnished a 
VCAA letter in September 2002.  In September 2003, he was 
again provided VCAA information, but the letter inadvertently 
stated that the increased rating issues were actually service 
connection issues.  To ensure that this matter is clear, the 
veteran should be issued a follow-up letter upon remand and 
VCAA should continue to be followed.  See Disabled Am. 
Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, he must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence showing that the 
veteran has heart disease which is 
related to his service-connected stab 
wound of the chest, right ventricle, he 
must submit that evidence to VA.  If 
there is evidence showing that the 
veteran's service-connected stab wound of 
the chest, right ventricle, and PTSD have 
increased in severity, he must submit 
that evidence to VA.

2.  The veteran should be sent an 
appropriate letter to rectify the 
misstatement in the September 2003 VCAA 
letter that the increased rating issues 
on appeal were actually service 
connection issues.  

3.  The AOJ should obtain the veteran's 
cardiology and psychiatric records, which 
are not currently in the claims file, 
from the Houston VA medical facility.  

4.  After obtaining appropriate release 
information from the veteran, the missing 
records of the veteran should also be 
obtained from St. Joseph's Hospital, 
dated in 1994 and 1997; from St. Luke's 
Hospital, dated in approximately November 
1997; and from Clear Lake Hospital, 
should be obtained.

5.  The veteran should be afforded a VA 
heart examination.  The examiner should 
state what heart disease is currently 
present.  He/she should opine if the 
veteran's coronary artery disease, 
ischemia, hypertension, and/or any other 
current heart disease is related in any 
way to his stab wound of the chest, right 
ventricle, which occurred in 1976.  With 
regard to that disability, the examiner 
should indicate if the veteran' s stab 
wound of the chest, right ventricle is 
productive of any other type of 
impairment and, if so, he/she should be 
specific and so describe any other 
functional impairment.  

6.  If upon completion of the requested 
actions, the issue on appeal remains 
denied, the case should be returned after 
compliance with requisite appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



